DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed17 February 2022, with respect to claims 1,5-14, and 17-21 have been fully considered and are persuasive.  The rejection of claims 1, 5-14, and 21 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David D. Nelson, Esq. @ 703-766-3748 on 11 March 2022.


17 (canceled)
18 (canceled)
19 (canceled)
20 (canceled)
Regarding claims 1, 5-14, and 21, they are left as previously presented in applicant’s response filed on 17 February 2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed invention directs to a cleaner with autonomous traveling capabilities which uses two cameras in combination with two infrared projectors which project adjusted output values of projections used in a process to generate three-dimensional coordinate information. This information relates to objects located near the cleaner and controls the timing of the cameras to image at different points of time with a partial overlap and additionally the driving time is based on a moving direction of the cleaner. This type of driving time control for the cameras based on moving direction and specifically partially overlapping the camera drive times while maintaining that the driving times are different is unique to the claimed invention and is not taught by the prior art of record individually or in combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483